Citation Nr: 1145366	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  08-06 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a sinus disorder.

2.  Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from March 1967 to October 1996.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  A sinus disorder is not shown to be etiologically related to service. 

2.  A chronic cervical disorder was not demonstrated in-service, cervical arthritis was not compensably disabling within a year of the appellant's retirement from active duty, and there is no competent evidence linking a current cervical disorder to service.


CONCLUSIONS OF LAW

1.  Chronic sinusitis was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  A chronic cervical disorder was not incurred or aggravated in-service, and cervical arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in July 2007 correspondence of the information and evidence needed to substantiate and complete his claims, to include information regarding how disability evaluations and effective dates are assigned.
 
VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, providing VA examinations.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Indeed, the appellant has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.

Service Connection Laws and Regulations

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  A continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").
 
Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
    
Factual Background and Analysis

Service treatment records indicate that the Veteran was treated in May 1968 and February 1969 for neck pain and torticollis.  He was treated in July 1984 for rhinitis/sinusitis, for stuffed up sinuses in December 1990 and for head congestion in October 1992.  Periodic in-service examinations as well as the Veteran's July 1996 report of medical examination for retirement purposes reported normal sinuses, and a normal spine.  The appellant denied pertinent pathology at his July 1996 retirement examination.

In July 1999, the Veteran underwent a CT scan of his neck.  That study revealed negative findings.  

Chiropractic records note a history of treatment for neck pain beginning in 1999.  The chiropractic records do not include an opinion linking any neck disorder to service. 

The Veteran was afforded a VA general medical examination in November 2006.  He reported a history of recurrent neck pain and stiffness since the 1970s.  He said that the pain occurred infrequently about once every four to six months.  He reported receiving chiropractic care, but he denied having any significant pathology in the prior five years.  Physical examination resulted in a diagnosis of a normal neck.

The Veteran also reported a history of previously having watery, runny, stuffy nasal symptoms but denied having such symptoms recently as well as any symptoms in the prior ten years.  Physical examination revealed that the nasal passages were patent and appeared normal.  There was no tenderness on percussion of the facial sinuses.  The impression was no allergic rhinitis or sinusitis.  

A November 2009 treatment report from private physician, Dr. J.G. reported that the Veteran had multilevel degenerative disc disease, greatest at the C4-5 level.  The claims file contains compact discs of images of the Veteran's cervical spine

In a November 2011 informal hearing presentation the Veteran, through his representative, asserted that sinusitis and neck pain continued after service.  The Veteran's claims file contains no opinion evidence linking either sinusitis or a neck disorder to service.  

The Board finds that the preponderance of the evidence is against the Veteran's claims.  As noted the evidence is silent for any medical opinion relating either sinusitis or a neck disorder with service.  Further, there is no competent evidence of compensably disabling cervical arthritis until many years post service.  

While the Veteran is competent to state that he has had periodic breathing problems, sinus pain, and neck pain the Board finds that the most probative and credible evidence is that provided by the clinician who in 2006 specifically found no clinical evidence of either a chronic sinus or neck disorder.  It bears repeating that the appellant did not show any evidence of a sinus or neck disorder at his retirement from active duty, or for many years thereafter.  Maxson v. West, 12 Vet. App. 453   (1999) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  Indeed, in-service the appellant denied pertinent pathology for many years.  Moreover, at his 2006 VA examination the Veteran stated that he had not experienced sinus symptoms in ten years, and that he had not had significant neck problems in the prior five years.

In this case, the Veteran's assertions are outweighed by the lack of any chronicity in-service, by the lack of any disability for many years postservice, and by the lack of any competent opinion linking either disorder to service.  Accordingly, the evidence of record preponderates against granting service connection for either a chronic sinus disorder and a cervical disorder.  The claims must therefore be denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a sinus disorder is denied. 

Entitlement to service connection for a cervical disorder is denied.  


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


